


Agreement and Mutual Release
 
This Agreement and Mutual Release (the “Agreement”), dated as of the 20th day of
June, 2009 (the “Effective Date”), is by and among the following parties:  Eagle
Hill Exploration Corporation (“Eagle Hill”), Eagle Hill Arizona Uranium LLC
(“Eagle Hill Arizona”), currently a wholly-owned subsidiary of Eagle Hill; and
Snowdon Resources Corp (“Snowdon”.)
 
R E C I T A L S:
 
WHEREAS, certain of the parties to this Agreement (the “Parties”) own those US
federal unpatented mining claims,  and State of  Arizona mineral leases, listed
under their respective names as set forth in ­Exhibit A1 (the “Arizona State
Leases”), and Exhibit A2 (the “Arizona Claims”), attached hereto; and
 
WHEREAS, Eagle Hill no longer has an interest in pursuing the maintenance of the
Eagle Hill Arizona Claims or the Eagle Hill Arizona State Leases ; and
 
WHEREAS, Eagle Hill currently owes Snowdon the sum of $20,260.00 (the “Snowdon
Debt”) for the exploration costs and rental fees paid on behalf of Eagle Hill
and/or Eagle Hill Arizona; and
 
WHEREAS, in consideration for the Snowdon Debt, Eagle Hill desires that Eagle
Hill Arizona transfer and convey to Snowdon rights, title, and interest (but not
any liabilities, except for claim and lease payments arising after the Effective
Date) to the Arizona State Leases and the Arizona Claims defined below) pursuant
to the terms and conditions contained herein; and
 
WHEREAS, in consideration for the transfer of the Arizona State Leases and the
Arizona Claims, Snowdon will convey a 1% net smelter return royalty to Eagle
Hill with a net cap at US $400,000 (four hundred thousand); and
 
WHEREAS, the Parties desire that certain other agreements and releases relative
to the above-identified matters be set forth and agreed upon as set forth below.
 
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the agreements and releases set forth below,
and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged by all of the parties hereto, the parties hereby agree to
the following:
 
ARTICLE 1 – CERTAIN DEFINITIONS
 
In this Agreement capitalized terms not otherwise defined shall have the
following meanings:
 
1.1 “Action” means any suit, action, claim, hearing, administrative action,
demand, demand letter, Governmental investigation, notice of violation,
agreement, understanding, or proceeding arising out of any violation or alleged
violation of any Law or any breach or alleged breach of any Contract.
 
1.2 “Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person referred to.  In this definition, “control” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of securities, by contract, or
otherwise.
 
1.3 “Contract” means any contract, agreement, arrangement, understanding, lease,
indenture, note, bond (including industrial revenue bonds), evidence of
indebtedness, undertaking, binding commitment or instrument, or purchase order
entered into or made by or on behalf of the Parties hereto.
 
1.4 “Damages” or “Losses” means and includes and type of damages, money, fines,
penalties, attorneys’ fees, and costs, liabilities and obligations, whether
known or unknown, contingent or absolute, liquidated or unliquidated, and
whether or not required to be reflected on the financial statements of a
business.
 
1.5 “Government” or “Governmental”  means or refers to the United States of
America, Canada, any other nation or sovereign state, any federal, bilateral or
multilateral governmental authority, any Indian tribe, state, possession,
territory, county, district, city or other governmental unit or subdivision, and
any branch, agency, or judicial body of any of the foregoing.
 
1.6 “Indemnified Losses” means Losses, plus reasonable attorneys’ fees and
expenses incurred in connection with Losses and/or enforcement of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.7 “Indemnified Party” means the Party that is seeking indemnification pursuant
to the terms of this Agreement.
 
1.8 “Person” means any party to this Agreement and includes any natural person,
any corporation, partnership, limited liability company, limited liability
partnership, joint venture, trust, association, company, or other legal entity,
and any Government.
 
1.9 “Indemnifying Party” means the Party from whom indemnification is sought
pursuant to the terms of this Agreement.
 
1.10 “Law” means any statute, law, code, treaty, ordinance, rule, regulation,
instrument, directive, decree, agreement, policy, Order, consent decrees and
consent orders, or injunction of or with any Government, Governmental Authority,
quasi-Governmental authority, or Court, including all judicial and
administrative interpretations thereof, and all rules or regulations of any
regulatory or self-regulatory authority compliance with which is required by
Law.
 
 
ARTICLE 2 –DIVESTITURE OF EAGLE HILL ARIZONA CLAIMS
AND ARIZONA STATE LEASES
 
 
2.1  
Divestiture of Eagle Hill Arizona Claims and Arizona State Leases.

a.  
Transfer of Eagle Hill Arizona Claims and State Leases.  Eagle Hill hereby
transfers and conveys and directs that Eagle Hill Arizona transfer and conveys
all of its rights, title, and interest in and to the Arizona Claims and Arizona
State Leases to Snowdon.

 
b.  
Consideration for Interests.  In full consideration for the transfer of
ownership of the respective Arizona Claims and Arizona State Leases, the
following consideration shall be applicable:

i.           By Snowdon, cancellation of the Snowdon Debt
ii.           Snowdon will convey a 1% net smelter return royalty to Eagle Hill
with a cap of
 $400,000 (four hundred thousand.)
 
c.  
Representations and Warranties with Respect to Eagle Hill Arizona and the
Interests.  In addition to other representations and warranties made in this
Agreement, Eagle Hill additionally makes the following representations and
warranties to Snowdon with respect to the Interests and its sale and transfer of
the same:

i.  
It is the sole owner of Eagle Hill Arizona;

ii.  
No person or entity has made any assertions to Eagle Hill Arizona or Eagle Hill
that the  Arizona Claims or Arizona State Leases are not valid in any respect;

iii.  
Eagle Hill Arizona is the sole owner of the Arizona Claims or Arizona State
Leases ; and it has not received any notification from any individual or entity
purporting to claim any interest in the  such claims (not including any
paramount rights of the United States or state governments);

iv.  
It has not granted to any third parties any rights in or to the Arizona Claims
or Arizona State Leases;

v.  
Eagle Hill Arizona has never had any employees; and

vi.  
There is no Action now pending or, to the knowledge of the officers and
directors of Eagle Hill, threatened, before any Government Authority that seeks
to prevent the consummation of the transfer of the Interest or seeking to
challenge the validity of the Arizona Claims or Arizona State Leases.

d.  
Further Assurances and Conveyances.  Immediately following the execution of this
Agreement, Eagle Hill shall execute and deliver, and (as may be requested by
Snowdon) file, any and all documents required to effective transfer under
applicable law the Interests as contemplated herein.  Thereafter, and in
addition to such actions, Eagle Hill covenants to take any and all actions
requested by Snowdon to more fully vest in Eagle Hill Arizona title to and any
rights or interests that Eagle Hill may have in and to the  Arizona Claims and
Arizona State Leases.


 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Except for the representations and warranties specifically noted above being
made by less than all of the Parties, each of the Parties hereto hereby makes
the following representations and warranties, each of which is true and correct
on the date hereof and each of which shall survive the Closing Date.
 
3.1      Existence and Power. Each of the Parties has
 
the power to enter into this Agreement, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby.
 
3.2      Approval and Enforceability of Agreement. With respect to any of the
Parties hereto that is a corporation or limited liability company:
 
a.           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized, approved, and
ratified by all necessary action, including (i) with respect to any Party that
is a corporation, by such Party’s Board of Directors, and (ii) with respect to
any Party that is a limited liability company, with respect to such Party’s
members or managers.    Each of such Parties has the full authority to enter
into and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby.
 
Assuming the due execution and delivery hereof by the other Parties, this
Agreement is the legal, valid, and binding obligation of each of such Parties,
enforceable against it according to its terms subject to applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting creditors’
rights generally, and to equitable principles.
 
The execution of this Agreement and the consummation of the transactions
contemplated hereby has not and will not constitute or result in the breach of
any of the provisions of, or constitute a default under the certificate of
incorporation, bylaws, articles of organization or other documents of such
Party, or any material contract of such Party.
 
3.3      Commercially Reasonable Efforts. Upon the terms and subject to the
conditions herein provided, each of the Parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary for it to consummate the transactions
contemplated by this Agreement.
 
3.4      Compliance with Applicable Laws and Approvals.  Each of the Parties
hereto shall have procured any authorizations and approvals necessary under any
Laws, if applicable, or any waiting period applicable to the consummation of the
transactions contemplated herein under such Laws shall have expired or have been
terminated and any other Authorization of any Governmental Authority or any
consent or waiver of any third party in connection with the consummation of the
transactions contemplated herein have been filed or obtained. The parties shall
have received all required regulatory approvals for this Agreement. All
approvals shall have been also obtained from the Board of Directors of Eagle
Hill.
 
ARTICLE 4
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; CERTAIN ACKNOWLEDGMENTS
 
The representations and warranties of the Parties made in this Agreement shall
survive the Closing and shall remain in effect for a period of twelve (12)
months after the Effective Time, and shall thereupon terminate and be of no
further force and effect and no claim for indemnity under Article 5 shall
thereafter be made with respect thereto; provided, however, that the
representations and warranties set forth in Section 3.1 and 3.2 shall remain in
effect indefinitely.  The covenants and agreements provided herein shall
terminate on the Closing; provided, however, that the covenants and agreements
provided for in Section 3.3 and 3.5 shall survive the Closing.   Without
limiting the foregoing, to the extent any Party has knowledge of the breach of a
representation, warranty or agreement of the other Party (or the facts
constituting such breach) and nonetheless proceeds with the Closing, such breach
shall be deemed to have been waived and such Party shall have no rights with
respect thereto.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
 
INDEMNIFICATION
 
5.1 Indemnification of Parties.  Subject to the terms and conditions of this
Agreement, Eagle Hill and the other Parties hereby agree to indemnify, defend
and hold each other harmless from, against and in respect of, any and all
Indemnified Losses incurred hereunder to the extent directly or indirectly
resulting from or arising out of any breach or violation of the representations,
warranties, covenants or agreements of the Parties contained in this Agreement.
 
5.2 Limitations on Claims.  In no event shall the Parties have any obligation to
indemnify each other in respect of Indemnified Losses:
 
(a) in respect of claims arising from a breach by a Party of a representation or
warranty, unless the other Party has made a claim thereof in a timely manner;
 
(b) unless and until the amount of all Indemnified Losses incurred by Seller
totals at least $10,000 (Ten Thousand Dollars) in the aggregate, provided
however, that materiality limitations shall not be taken into consideration when
calculating the aggregate amount of Indemnified Losses for purposes of this
Section 5.2(b);
 
(c) to the extent that compensation in respect of the Indemnified Loss:
 
(i)  
is recovered by a Party under or out of any insurance or indemnity agreement
(other than the indemnities set forth in this Article 5); or

 
(ii)  
would have been recoverable by a Party or any Affiliate under or out of any
insurance or indemnity agreement (other than the indemnities set forth in this
Article) by reasonable efforts to pursue the Indemnified Loss under such
agreement, where such agreement includes a waiver of subrogation or the terms
hereof would not constitute a breach or involve additional cost  hereunder;

 
(iii)  
if the Indemnified Loss arises solely from any change after the date of this
Agreement in any applicable Law (whether or not with any retrospective effect);

 
(iv)  
for any indirect, special, consequential, nominal or incidental damages or lost
profits.

 
5.3 Participation in Litigation.  In the event any suit or other proceeding is
initiated with respect to which an Indemnified Party alleges that an
Indemnifying Party is or may be obligated to indemnify the Indemnified Party
hereunder, the Indemnifying Party shall control the defense of such suit or
proceeding, at its expense and by counsel of its choosing, provided that such
counsel is reasonably satisfactory to the Indemnified Party; provided, however,
that the Indemnified Party shall have the right to engage its own counsel, at
its own expense, to participate in such defense and such counsel shall be
afforded access to all information pertinent to the suit or proceeding in
question.  If, in the reasonable opinion of counsel to the Indemnified Party,
there are defenses available to the Indemnified Party which are different from
or additional to those available to the Indemnifying Party or which give rise to
a material conflict between the defense of the Indemnified Party and of the
Indemnifying Party, then upon notice to the Indemnifying Party, the Indemnified
Party may elect to engage separate counsel to conduct its defense, at the
expense of the Indemnifying Party, and the Indemnifying Party shall not have the
right to direct or conduct such defense.  The Indemnifying Party shall not
settle or otherwise compromise any such suit or proceeding without the prior
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, if the effect of such settlement or compromise would be to impose
material liability on the Indemnified Party.
 
5.4 Claims Procedure.  In the event from time to time an Indemnified Party
believes that it has or will suffer any Losses for which an Indemnifying Party
is obligated to indemnify it hereunder, it shall promptly notify such
Indemnifying Party in writing of the matter, specifying in such notice the
reason why the Indemnified Party believes that the Indemnifying Party is or will
be obligated to indemnify, the amount, if liquidated, to be indemnified, and the
basis on which the Indemnified Party has calculated such amount, or if the
amount is not yet liquidated, the notice shall so state.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1      Assignment; Binding Agreement.
 
a.           Neither this Agreement nor any rights or obligations of a Party
hereunder may be assigned (by operation of law or otherwise) without the other
Party’s prior written consent (not to be unreasonably withheld) except to an
Affiliate of a Party (provided that in such event such Party shall remain liable
for the performance of any obligations it may assign to an Affiliate).
 
b.           This Agreement shall be binding upon and shall inure to the benefit
of and be enforceable by the parties hereto and to their respective successors
and permitted assigns.
 
6.2      Further Assurances.
 
From time to time after the Closing, the Parties will execute and deliver, or
cause to be executed and delivered, such documents to each other as shall be
reasonably requested in order to consummate more effectively the transactions
contemplated by this Agreement.
 
 
6.3      Expenses.
 
Each of the Parties shall pay the fees and expenses of its respective counsel,
accountants, and other experts and shall pay all other expenses incurred by it
in connection with the negotiation, preparation, and execution of this Agreement
and the consummation of the transactions contemplated hereby.
 
6.4      Entire Agreement
 
This Agreement, including the Schedules attached hereto and the documents
delivered pursuant hereto, constitute the entire agreement between the Parties
and supersede all prior discussions, negotiations or agreements covering the
subject matter of this Agreement. No changes of, modifications of or additions
to this Agreement shall be valid unless the same shall be in writing and signed
by all Parties hereto.
 
 
6.5      Severability
 
.      The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any person or entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
6.6      Waiver.
 
Any of the conditions set forth in this Agreement may be waived at any time
hereunder by the Party entitled to the benefit thereof.  The failure of any
Party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any other breach of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of such Party thereafter to enforce each and every such
provision.  No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.
 
6.7      Counterparts.
 
This Agreement may be executed in one or more identical counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
6.8.                 Headings; Interpretation
 
.  When a reference is made in this Agreement to an Article, Section or
Schedule, such reference is to an Article or Section of, or Schedule to, this
Agreement unless otherwise indicated.  The table of contents and section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Whenever
the words “include,” “includes” and “including” are used in this Agreement, they
are deemed to be followed by the words “without limitation.”  For all purposes
of this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, (a) the terms defined include the plural as well as the
singular, (b) all accounting terms not otherwise defined herein have the
meanings assigned under GAAP, and (c) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision.  Each of the
Parties have participated substantially in the negotiation and drafting of this
Agreement and each Party hereby disclaims any defense or assertion in any
litigation or arbitration that any ambiguity herein should be construed against
the draftsman.
 
6.9.                 Governing Law.
 
This Agreement shall be construed and interpreted according to the Laws of the
State of Arizona, without regard to the application of choice of law principles.
Each of the Parties irrevocably agrees that any Action or proceeding with
respect to this Agreement or for recognition and enforcement of any judgment in
respect hereof brought by the other Party hereto or its successors or assigns
shall be brought and determined solely in the Superior Court in and for Pima
County,   Arizona, and each of the Parties hereby irrevocably submits with
regard to any such Action or proceeding for itself and in respect to its
property, generally and unconditionally, to the jurisdiction of the aforesaid
courts.  Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any
Action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named court for any
reason other than the failure to serve process in accordance with this Section
6.9, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
judgment or otherwise), and (c) to the fullest extent permitted by applicable
Law that (i) the Action or proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such Action or proceeding is improper and
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.  Each Party hereto waives all personal service of any and all
process upon such Party related to this Agreement and consents that all service
of process upon such Party shall be made by mail or e-mail, as the case may be,
to such Party at the address specified in Section 6.10 hereof; and service made
by mail shall be complete seven days after the same shall have been posted.
 
6.10.                 Notices.
 
All notices, requests, demands, and other communications hereunder shall be
deemed to have been duly given if the same shall be in writing and shall be
delivered or sent by mail or e-mail, as the case may be, postage prepaid, and
addressed as set forth below:
(a) If to:  Eagle Hill Arizona Uranium, L.L.C.
 
3040 North Campbell Ave. #110
Tucson, Arizona 85719
Attn:  Andrew Brodkey
With a copy to Abrodkey@kriyah.com
 
(b)        If to Eagle Hill, to :
750 – 999 Canada Place,
Vancouver, B.C. V6C 3E1
Attn: Brad Kitchen
 
(c)        If to Snowdon, to:
1010-789 West Pender
Vancouver BC Canada V6C 1H2
Attn:  Bob Baker
 
Any such notice shall be effective upon receipt.  Either Party may change the
address to which notices are to be addressed by giving the other Party notice in
the manner herein set forth.
 
6.11                 No Third Party Beneficiaries.  Nothing in this Agreement,
expressed or implied, is intended to confer upon any Person, other than the
Parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the Effective Date.
 
Eagle Hill Exploration Corporation
By:           Brad Kitchen___________________
Brad Kitchen
Its:  President and CEO
 
Eagle Hill Arizona Uranium, L.L.C.
By:           Andrew Broadkey_______________
Andrew Brodkey
Its:  Agent
 
Snowdon Resources Corp
By:           R.M. Baker____________________
Bob Baker
Its:  President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1 – ARIZONA STATE LEASES
 
The Arizona State Leases shall mean and include all of the claims identified in
this Exhibit A-1.
 
Table 1A    The Arizona State Leases to be wholly transferred to Snowdon
Resources Corp. All leases are legally located and maintained to Arizona state
rules and regulations.
 





Claim Name / Section Number
Permit Date
Permit Number
County
Township
Range
Section(s)
Acres
AZ State Section 2
1-Jun-07
08-111685
Coconino
38N
3W
2
661
AZ State Section 16
1-Jun-07
08-111687
Mohave
39N
4W
16
640
AZ State Section 32
17-Nov-06
08-111081
Mohave
37N
5W
32
640
AZ State Section 32e
1-Jun-07
08-111686
Mohave
38N
4W
32e
639.41
AZ State Section 36
14-Dec-06
08-111148
Mohave
38N
6W
36
640

 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
 
 


 
Table 1B    Eagle Hill Arizona Claims to be transferred to Snowdon Resources
Corp. All claims are unpatented mining claims and legally located according to
Arizona state rules and regulations.
 
Claim Name
Location
Date
Coconino
County
No.
BLM
Serial
No.
Township
Range
Section
                           
TR #20
Feb 19, 2008
3480264
AMC392039
39
2
26
TR #21
Feb 19, 2008
3480265
AMC392040
39
2
26

 
All claims were located by members of The Partnership using a GPS according to
Arizona state guidelines.  These survey methods constitute legal surveys under
Arizona State and Federal laws concerning unpatented mining claims.  This should
not be confused with the “legal surveys” of patented mining claims that involve
registered professional surveyors and must follow strict legal procedures.  On
all Properties, claims are contiguous so that the claims adjoin to form a
contiguous block.  Whenever possible, claim corners have been tied to section
corners or a map feature.
 
